UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4419
LEONARD J. KNOTT, a/k/a Jamel,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-98-337)

                  Submitted: December 20, 2000

                      Decided: January 11, 2001

     Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Scott Brettschneider, Anthony G. Spencer, BRETTSCHNEIDER &
DIDIO, Kew Gardens, New York, for Appellant. J. Rene Josey,
United States Attorney, Robert H. Bickerton, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. KNOTT
                              OPINION

PER CURIAM:

   Leonard J. Knott appeals a 188-month sentence made pursuant to
his guilty plea to conspiracy to distribute, and possession with intent
to distribute, cocaine, cocaine base, and marijuana, in violation of 21
U.S.C. § 846 (1994). Knott asserts that the district court erroneously
sentenced him as a career offender.

   Knott had previously been arrested and sentenced in New York for
two crimes that took place in 1991. On September 22, 1991, Knott,
then seventeen years old, was arrested for the criminal sale of con-
trolled substances, which Knott had committed earlier that day. On
November 3, 1991, Knott, then eighteen years old, was arrested for
robbery. Knott pled guilty to both charges and, on April 20, 1992,
Knott was sentenced to eighteen to fifty-four months imprisonment.

   A defendant is sentenced as a career offender if he has at least two
prior felony convictions for either a crime of violence or a serious
drug offense. See USSG § 4B1.1 (1998). The sentences for the two
prior felonies must be counted separately under USSG § 4A1.1.
USSG § 4B1.2(c). Sentences for prior offenses that were not sepa-
rated by an intervening arrest are considered related cases and
counted as one sentence, see USSG § 4A1.2(a)(2), if they resulted
from offenses that (a) occurred on the same occasion, (b) were part
of a single common scheme or plan, or (c) were consolidated for trial
or sentencing. USSG § 4A1.2, comment. (n.3).

   On appeal, Knott argues that his prior offenses were consolidated
for sentencing, though there was never a formal consolidation order.
We disagree.

   For cases to be related under USSG §§ 4A1.1-2, the offenses must
be factually related or be formally consolidated. United States v.
Allen, 50 F.3d 294, 296-98 (4th Cir. 1995). Knott fails to show a fac-
tual relationship between his prior offenses, and since there is no con-
solidation order, these cases are not related for sentencing. See United
States v. Rivers, 929 F.2d 136, 139 (4th Cir. 1991) (noting that even
                       UNITED STATES v. KNOTT                        3
cases consolidated for plea bargaining are not related under the guide-
lines); United States v. Lopez, 961 F.2d 384 (2d Cir. 1992) (holding
that offenses sentenced on the same day by the same judge are not
related under the guidelines).

   Accordingly, Knott is a career offender and was properly sentenced
as such. We therefore affirm Knott’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
in the decisional process.

                                                          AFFIRMED